Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: PreMD Reports Second Quarter 2007 Results TORONTO, Aug. 14 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced results for the second quarter of fiscal 2007 ended June 30, 2007 ("Q2 2007"). << Recent Significant Highlights - Completed a U.S. marketing and distribution partnership with AstraZeneca Pharmaceuticals for PREVU(x). - Submitted a 510(k) application to U.S. Food and Drug Administration (FDA) for an expanded regulatory claim for PREVU(x) POC. - Completed a manufacturing and supply agreement with Fisher Diagnostics (a subsidiary of ThermoFisher Scientific) for the manufacturing and assembly of PREVU(x) POC test kits and PREVU(x) LT reagents. - The American Stock Exchange accepted continued listing plan. - Received Notice of Allowance for a United States patent on PREVU(x) LT from United States Patent and Trademark Office (USPTO). - Granted approval by the Canadian Intellectual Property Office for two patents titled: 'Screening Test for Early Detection of Colorectal Cancer' and 'Screening Test for Early Detection of Colorectal Neoplasia.' - Awarded registered trademarks for the name 'PreMD' as well as the corporate slogan 'Predict to Prevent' by the Canadian Intellectual Property Office. - Completed two scientific submissions based on findings from PREPARE and PASA studies. - Acceptance of PASA abstract for presentation at the American Heart Association Scientific Sessions 2007. >> "Last Fall we outlined several significant company milestones that we wanted to achieve during 2007. We are pleased with the progress we have made to date, especially with the recent announcements regarding our agreement with AstraZeneca, our submission to the FDA for an expanded regulatory claim for PREVU(x) POC, and our recent acceptance of our PASA abstract by the American Heart Association," said Brent Norton, president and chief executive officer of PreMD. "Signing an agreement with AstraZeneca for the marketing and distribution of PREVU(x) in the U.S. is an important milestone and we are confident that they are the right partner for the product. It is anticipated that PREVU(x) will be partnered for distribution within other territories in 2007 as well. Our business development efforts are also focused on other products in our pipeline, specifically seeking potential partnerships for our PREVU(x) LT test to the life-insurance industry and our line of oncology products. In the interim, we anticipate hearing from the FDA regarding our 510 (k) application for PREVU(x) POC, which will strengthen the value of PREVU(x)." "In signing a manufacturing and supply agreement with Fisher Diagnostics, we believe that their expertise could greatly benefit our strategic product initiatives. Through extensive industry research, we determined that they were best suited to address PreMD's impending growing supply chain needs, driven by our recent partnership with AstraZeneca and anticipated partnerships with other organizations. Also, Fisher Diagnostics is a leading organization that currently supplies several of the world's leading medical companies." Dr. Norton continued, "As we look to continually expand our product platform, our newly allowed patents provide broad protection to our colorectal cancer screening portfolio and enhance the value of the company's intellectual property. We continue to initiate and execute clinical trials in our targeted areas, thereby building a strong foundation for our future in predictive medicine. We look forward to reporting the achievement of additional milestones during the remainder of 2007." Financial Review The consolidated net loss for the three months ended Q2 2007 was $1,341,000 or $(0.05) per share compared with a loss of $2,115,000 or $(0.10) per share for the quarter ended Q2 2006, primarily due to a decrease in clinical trial expenses and unrealized foreign exchange gains on the revaluation of the convertible debentures. Total product sales were $8,000 for Q2 2007 compared with $5,000 for Q2 2006. License revenue was nil for Q2 2007, compared to $80,000 for Q2 2006. During Q2 2007, the Company focused on managing the cancer clinical trial program and on preparing the submission to the FDA requesting an expanded claim for PREVU(x) POC. Most of the skin cholesterol clinical trials were completed at the end of 2006. As a result, research and development expenditures for the quarter decreased by $739,000 to $731,000 from $1,470,000 in Q2 2006. The variance for the period reflects: << - a decrease of $686,000 in spending on clinical trials for PREVU(x), following the completion of most of the trials; - a decrease of $152,000 in spending on the cancer clinical trials; - an increase of $95,000 on product development in support of manufacturing validation for the new cordless reader and for general product improvements; and - a decrease of $15,000 in legal fees on intellectual property. General and administration expenses amounted to $911,000 for Q2 2007 compared with $689,000 in Q2 2006, an increase of $222,000. The increase for the quarter includes: - a decrease in stock-based compensation, a non-cash expense, of $51,000 to $123,000 for Q2 2007 compared with $174,000 for Q2 2006; - an increase of $239,000 in professional fees for legal, audit and consulting related to business development; and - an increase of $46,000 in expenses related to investor communications. >> Interest on convertible debentures (issued on August 30, 2005) amounted to $165,000 in Q2 2007 compared with $173,000 in Q2 2006. The debentures bear interest at an annual rate of 7%, payable quarterly in either cash or stock.
